Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

The amendment filed March 16, 2021 is acknowledged and has been entered.

Information Disclosure Statement
The information disclosure filed March 16, 2021 has been considered.  An initialed copy is enclosed.
Notably, the disclosure statement filed lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Terminal Disclaimer
The terminal disclaimer filed on March 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Grounds of Objection and Rejection Withdrawn
Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed December 16, 2020.
Notably, the grounds of rejection of the claims under 35 U.S.C. § 112(a) as not clearly and particularly pointing out the subject matter that is regarded as the invention, as well as the grounds of rejection under 35 U.S.C. § 112(a) as not satisfying the enablement requirement have been withdrawn because Applicant has stated for the record that that the particular antibody designated “alemtuzumab” to which claim 9 is directed is one that is both known and readily available from a commercial source (see page 9 of the amendment filed March 16, 2021).  As Applicant has remarked this antibody is the antibody registered under CAS Registry No. 216503-57-0.  As noted in the preceding Office action mailed December 16, 2020, in accordance with M.P.E.P. § 2404.01, if Applicant can establish that the antibodies or cell lines producing the antibodies are known and readily available, the Office will accept the showing1.  However, it is again noted that M.P.E.P. § 2404.01 also states that, in such instances, Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent. 

Conclusion
Claims 1-10 have been allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
March 24, 2021


    
        
            
        
            
        
            
    

    
        1 M.P.E.P. § 2404.01 states:  “The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled “Deposit of Biological Materials for Patent Purposes,” 54 FR 34864, 34875 (August 22, 1989).”